Exhibit 10.2

 

LOGO [g40311img_003.jpg]   LOGO [g40311img_002.jpg]

BATEGO LTD

EMPIRE ENERGY CORPORATION INTERNATIONAL

KINGWEALTH FINANCE LIMITED

AND

MARVEL LINK GROUP LIMITED

 

--------------------------------------------------------------------------------

AGREEMENT FOR THE SALE AND PURCHASE OF CERTAIN

ORDINARY SHARES IN ZEEHAN ZINC LIMITED

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

      Page

Clause

   1.    INTERPRETATION    1 2.    SALE AND PURCHASE OF SALE SHARES    2 3.   
COMPLETION    2 4.    STAMP DUTY    3 5.    REPRESENTATIONS AND WARRANTIES    3
6.    GUARANTEE    4 7.    COSTS    5 8.    GENERAL    5 9.    GOVERNING LAW AND
JURISDICTION    6 10.    ENTIRE AGREEMENT    6 11.    COUNTERPARTS    6

SCHEDULE 1    IRREVOCABLE POWER OF ATTORNEY    7



--------------------------------------------------------------------------------

THIS AGREEMENT is made on 29 November 2007

BETWEEN

 

(1) BATEGO LTD a company incorporated in the British Virgin Islands, which is
located at 19th floor, Dashing Life Building, 101 Des Voeux Road, Central, Hong
Kong (“Batego”);

 

(2) EMPIRE ENERGY CORPORATION INTERNATIONAL a company incorporated in Nevada,
USA, whose registered office is at 4500 College Blvd, Ste 240 Leawood, KS 66211
(“Empire”);

 

(3) MARVEL LINK GROUP LIMITED a company incorporated in the British Virgin
Islands, whose registered office is at P.O. Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands (the “Marvel Link”);

 

(4) KINGWEALTH FINANCE LIMITED a company incorporated in the British Virgin
Islands, whose registered office is at P.O. Box 957, Offshore Incorporations
Centre, Road Town, Tortola, British Virgin Islands (the “Kingwealth”).

WHEREAS:

 

(A) The ordinary share capital of the Company is currently listed on the
Alternative Investment Market of the United Kingdom Listing Authority and is
admitted to trading on the London Stock Exchange’s market for listed securities.

 

(B) Batego is the registered and beneficial owner of 5,000,000 ordinary shares
in the Company.

 

(C) Empire is the registered and beneficial owner of 4,000,000 ordinary shares
in the Company.

 

(D) The parties have agreed that Batego and Empire shall sell to the Buyers and
the Buyers shall purchase from Batego and Empire the Sale Shares for the
consideration and upon the terms set out in this Agreement.

THE PARTIES AGREE as follows:

 

1. INTERPRETATION

 

1.1 In this Agreement:

“Buyer” means Marvel Link and/ or Kingwealth (as the case requires);

“Business Day” means a day, other than a Saturday, a Sunday or public holiday,
on which banks are open in London, Hong Kong and Beijing for the transaction of
normal banking business;

“Company” means Zeehan Zinc Limited (ABN 43 089 093 943) whose registered office
is at Level 1, 199 Macquarie Street, Hobart, Tasmania 7000, Australia;

 

-1-



--------------------------------------------------------------------------------

“Completion” means the completion of the sale and purchase of the Sale Shares in
accordance with this Agreement;

“Completion Date” means the date on or before 7 December 2007, as notified by
the Buyers to the Sellers;

“Encumbrance” means a mortgage, charge, pledge, lien, option, restriction
(including without limitation any restriction on transfer agreed or imposed in
connection with the Company’s listing), right of first refusal, right of
pre-emption, third-party right or interest, other encumbrance or security
interest of any kind, or another type of preferential arrangement (including,
without limitation, a title transfer or retention arrangement) having similar
effect but excluding in each case any right conferred by the articles of
association of the Company;

“Purchase Price” means the purchase price of the Sale Shares set out in clause
2.2;

“Sale Shares” means 5,000,000 fully paid ordinary shares in the capital of the
Company registered in the name of Batego and 4,000,000 fully paid ordinary
shares in the capital of the Company registered in the name of Empire; and

“Seller” means each of Batego and Empire.

 

1.2 The singular includes the plural and vice versa.

 

1.3 Headings in this Agreement (including those in brackets at the beginning of
paragraphs) are for convenience only and do not affect its interpretation.

 

2. SALE AND PURCHASE OF SALE SHARES

 

2.1 Batego and Empire agree to sell and transfer with full title guarantee to
Marvel Link and Marvel Link agrees to buy 6,000,000 fully paid ordinary shares
in the capital of the Company together with each right and entitlement attaching
to such Sale Shares at or after Completion, free of any Encumbrance.

 

2.2 Batego agrees to sell and transfer with full title guarantee to Kingwealth
and Kingwealth agrees to buy 3,000,000 fully paid ordinary shares in the capital
of the Company together with each right and entitlement attaching to such Sale
Shares at or after Completion, free of any Encumbrance.

 

2.3 The purchase price for the Sale Shares is £0.185 per Sale Share, being
£1,665,000 in aggregate (the “Purchase Price”) which shall be apportioned as to
£925,000 in respect of the Sale Shares held by Batego and £740,000 in respect of
the Sale Shares held by Empire.

 

3. COMPLETION

 

3.1 Completion shall take place on or before 7 December 2007 at a place to be
agreed by the parties.

 

3.2 At Completion, Batego and Empire shall deliver to the relevant Buyer:

 

-2-



--------------------------------------------------------------------------------

  3.2.1 in respect of any Sale Shares held in certificated form, a duly executed
transfer in respect of the Sale Shares to the Buyer or its nominee(s) and the
share certificate(s) for the Sale Shares (or an appropriate indemnity for any
lost certificate in a form agreed with the Buyer) or, in respect of any Sale
Shares held in a clearing or settlement system on the effective instruction of
the agent or operator of such system that result in such Sale Shares being held
by the agent or operator to the account of the Buyer; and

 

  3.2.2 an irrevocable power of attorney in the form set out in Schedule 1 duly
executed by the Seller in favour of the Buyer or its nominee(s) to enable such
Buyer (pending registration of the relevant transfers) to exercise all voting
and other rights attaching to its Sale Shares and to appoint proxies for this
purpose.

 

3.3 At Completion, each Buyer shall pay its part of the Purchase Price to Batego
and Empire by transfer of funds in U.S. dollars to the bank account and in the
amounts specified below. The parties agree that the Buyers shall convert the
Purchase Price into U.S dollars at a rate of USD2.061: GBP1.00 and payment of
the U.S. dollar amount opposite a Buyer’s name below shall fully satisfy its
obligation in respect of payment of the Purchase Price under this Agreement.

 

Buyer

   Purchase Price (U.S. dollars)

Marvel Link

   $ 2,287,710

Kingwealth

   $ 1,143,855       

Total

   $ 3,431,565

 

Bank account details:

  

Name:

   Empire Energy Corporation International

Bank:

   Bank of America

Account Number:

   0051 8090 0630

Routing number:

   026009593

Swift Code:

   BOFAUS3N

 

3.4 Neither Buyer is obliged to complete this Agreement unless Batego and Empire
comply with all of their obligations under this clause 3.

 

4. STAMP DUTY

The Buyers agree to pay any UK stamp duty or stamp duty reserve tax payable on
this Agreement or any instrument of transfer of (or any other document affecting
or evidencing the transfer of) the Sale Shares executed pursuant to this
Agreement.

 

5. REPRESENTATIONS AND WARRANTIES

 

5.1

Each Seller represents and warrants to each Buyer and each Buyer represents and
warrants to each Seller (subject to any matter specifically disclosed by
reference to this

 

-3-



--------------------------------------------------------------------------------

 

clause to the relying party and accepted as such by that relying party) that at
the date of this Agreement:

 

  5.1.1 it has the right, power and authority, and has taken all action
necessary, to execute, deliver and exercise its rights, and perform its
obligations, under this Agreement and each document referred to in this
Agreement to be executed by it at or in connection with Completion;

 

  5.1.2 its obligations under this Agreement and each document referred to in
this Agreement to be executed by it at or in connection with Completion are, or
when the relevant document is executed will be, legally binding in accordance
with their respective terms;

 

  5.1.3 this agreement and the transactions under it which involve it do not
contravene its constituent documents (if any) or any law or obligation by which
it is bound or to which any of its assets are subject or cause a limitation on
its powers (or, to the extent applicable, the powers of its directors) to be
exceeded; and

 

  5.1.4 it has in full force and effect the authorisations necessary for it to
enter into this Agreement and each document referred to in this Agreement to be
executed by it at or in connection with Completion, to comply with its
obligations and exercise its rights under it, and allow it to be enforced.

 

5.2 Each Seller represents and warrants to each Buyer that at the date of this
Agreement:

 

  5.2.1 it is the sole legal and beneficial owner of the Sale Shares;

 

  5.2.2 there is no Encumbrance, and there is no agreement, arrangement or
obligation to create or give an Encumbrance in relation to any of the Sale
Shares; and

 

  5.2.3 that it is not aware of any information relating specifically to the
Company that is not in the public domain which, if known by the public, would
have a significant impact on the price of the Sale Shares.

 

6. GUARANTEE

 

6.1 Empire irrevocably and unconditionally guarantees to each Buyer the due and
punctual performance of each obligation of Batego contained in the Agreement.
Empire shall pay to each Buyer from time to time on demand any sum of money
which Batego is at any time liable to pay to that Buyer under or pursuant to the
Agreement and which has not been paid at the time the demand is made. Empire’s
obligations under this clause 6 are primary obligations and not those of a mere
surety.

 

6.2 Empire irrevocably and unconditionally agrees to indemnify (and keep
indemnified) each Buyer on demand against any loss, liability or cost incurred
by that Buyer as a result of any obligation of Batego referred to in clause 6.1
being or becoming void, voidable or unenforceable as against Batego for any
reason whatsoever. The amount of the loss, liability or cost shall be equal to
the amount which a Buyer would otherwise have been entitled to recover from
Batego.

 

-4-



--------------------------------------------------------------------------------

6.3 Empire’s obligations under clauses 6.1 and 6.2 are continuing obligations
and are not satisfied, discharged or affected by an intermediate payment or
settlement of account by, or a change in the constitution or control of, or
merger or consolidation with any other person of, or the insolvency of, or
bankruptcy, winding up or analogous proceedings relating to, Batego.

 

6.4 Empire’s liabilities under clauses 6.1 and 6.2 are not affected by an
arrangement which any Buyer may make with Batego or with another person which
(but for this clause 6.4) might operate to diminish or discharge the liability
of or otherwise provide a defence to a surety.

 

6.5 So long as Batego is under an actual or contingent obligation under the
Agreement Empire shall not exercise a right which it may at any time have by
reason of the performance of its obligations under clauses 6.1 and 6.2 to be
indemnified by Batego, to claim a contribution from another surety of Batego’s
obligations or to take the benefit (wholly or partly and by way of subrogation
or otherwise) of any of either Buyer’s rights under the Agreement or of any
other security taken by either Buyer in connection with the Agreement.

 

6.6 Empire’s liabilities under clauses 6.1 and 6.2 are not affected by the
avoidance of an assurance, security or payment or a release, settlement or
discharge which is given or made on the faith of an assurance, security or
payment, in either case, under an enactment relating to bankruptcy or
insolvency.

 

6.7 Empire waives any right it may have of first requiring any Buyer (or any
trustee or agent on its behalf) to proceed against or enforce any other rights
or security or claim payment from any person before claiming from Empire under
this clause 6. This waiver applies irrespective of any law or any provision of
the Agreement.

 

7. COSTS

Except where this Agreement or the relevant document provides otherwise, the
Sellers (on the one hand) and the Buyers (or the other) shall pay their own
costs relating to the negotiation, preparation, execution and performance by
them of this Agreement and of each document referred to in it.

 

8. GENERAL

 

8.1 A variation of this Agreement is valid only if it is in writing and signed
by or on behalf of each party.

 

8.2 The failure to exercise or delay in exercising a right or remedy provided by
this Agreement or by law does not impair or constitute a waiver of the right or
remedy or an impairment of or a waiver of other rights or remedies. No single or
partial exercise of a right or remedy provided by this Agreement or by law
prevents further exercise of the right or remedy or the exercise of another
right or remedy.

 

8.3 If at any time any one or more of the provisions hereof is or becomes
invalid, illegal or unenforceable in any respect under any law, the validity,
legality and enforceability of the remaining provisions hereof shall not be in
any way affected or impaired thereby.

 

-5-



--------------------------------------------------------------------------------

8.4 Excepted as provided herein, a person who is not a party to this Agreement
has no rights under the Contracts (Rights of Third Parties) Act 1999 to enforce
and term of this Agreement, but this does not affect any right or remedy at a
third party which exists or is available apart from that Act.

 

9. GOVERNING LAW AND JURISDICTION

 

9.1 This Agreement is governed by English law.

 

9.2 The courts of England have exclusive jurisdiction to settle any dispute
arising from or connected with this Agreement (a “Dispute”) including a dispute
regarding the existence, validity or termination of this Agreement or the
consequences of its nullity.

 

9.3 The parties agree that the courts of England are the most appropriate and
convenient courts to settle any Dispute and, accordingly, that they will not
argue to the contrary.

 

10. ENTIRE AGREEMENT

 

  10.1 This Agreement sets out the entire agreement and understanding between
the parties and supercedes any previous agreements between the parties relating
to the subject matter of this Agreement. It is agreed that:

 

  10.1.1 no party has entered into this Agreement in reliance upon any
representation, warranty or undertaking of the other party which is not
expressly set out or referred to in this Agreement;

 

  10.1.2 no party shall have any remedy in respect of any misrepresentation or
untrue statement made by the other party which is not expressly set out or
referred to in this Agreement; and

 

  10.1.3 this clause shall not exclude or limit any liability for fraudulent
misrepresentation or fraud.

 

11. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered is an original and all of which together evidence the
same agreement.

 

-6-



--------------------------------------------------------------------------------

SCHEDULE 1

IRREVOCABLE POWER OF ATTORNEY

THIS POWER OF ATTORNEY is granted on                      2007

 

1. [NAME], of [address/registered office] (the “Company”) appoints [NAME], of
[address/registered office] whose registered office is at [address], to be its
attorney (the “Attorney”) with full power to exercise all or any of the rights,
powers and privileges attaching to [number] of the ordinary shares in the share
capital of Zeehan Zinc Limited (the “Company”) registered in the Company’s name
(the “Sale Shares”) or otherwise capable of being exercised by the registered
holder of the Sale Shares in such manner and on such terms as the Attorney shall
in its absolute and unfettered discretion think fit including, without
limitation, all or any of the following:

 

1.1 to receive notice of, attend and vote at any general meeting, class meeting
or any adjournments of any such meetings;

 

1.2 to approve, complete and otherwise sign or execute any requisition of any
meeting, consent to short notice, proxy, written resolution of members or any
other documents required to be signed by the registered holder of the Sale
Shares;

 

1.3 to deal with and give directions as to any moneys, securities or other
benefits or notices, documents or other communications (in whatever form)
arising by right of the Sale Shares or received in connection with the Sale
Shares from the Company or any other person;

 

1.4 to sell, transfer, exchange or otherwise dispose of all or any of the Sale
Shares and for this purpose to enter into any contract for such sale or
disposition on such terms (including the giving of such warranties and
indemnities) and subject to such conditions as the Attorney shall consider
necessary or desirable;

 

1.5 to receive or authorise the receipt of the consideration for a sale or
disposition of all or any of the Sale Shares and to execute any transfer,
renunciation or other document as the Attorney may consider necessary or
desirable for selling, transferring, exchanging or otherwise disposing of the
Sale Shares;

 

1.6 to agree to any compromise or arrangement affecting the Sale Shares and to
use any lawful means that the Attorney considers necessary or desirable in order
to safeguard the interests, or enforce the rights, of the registered holder of
the Sale Shares and/or of the Attorney; and

 

1.7 to do all such other acts and things and to approve, execute (as a deed or
otherwise) and deliver all such other documents as the Attorney shall consider
necessary or desirable for the purpose of protecting the interests, or enforcing
the rights, of the registered holder of the Sale Shares.

 

2.

The Company undertakes and agrees not to exercise any of the rights, powers and
privileges attaching to the Sale Shares or exercisable by the Seller in its
capacity as

 

-7-



--------------------------------------------------------------------------------

 

registered holder of the Sale Shares or to appoint any other person to exercise
such rights without the consent of the Attorney.

 

3. The Company undertakes and agrees that any moneys, securities or other
benefits or notices, documents or other communications which may be received
after the date of this deed by the Company in respect of the Sale Shares or in
the Company’s capacity as registered holder of the Sale Shares shall be received
by the Company and held in trust for the Attorney and the Seller shall promptly
forward to the Attorney all such benefits or communications and account to the
Attorney for all such benefits arising in respect of the Sale Shares.

 

4. This power of attorney is given by way of security to secure a proprietary
interest of the Attorney.

 

5. For so long as the Attorney has that proprietary interest this power of
attorney shall not be revoked by the Company without the consent of the Attorney
or by the winding up or dissolution of the Company.

 

6. Without prejudice to clause 5, this power of attorney shall expire on the
date on which the Attorney is entered in the register of members of the Company
as holder of the Sale Shares.

 

7. The Company undertakes to ratify whatever the Attorney does or lawfully
causes to be done under the authority or purported authority of this power of
attorney.

 

8. This power of attorney is governed by, and shall be construed in accordance
with, English law.

 

9. This deed is delivered on the date written at the start of this deed.

EXECUTED as a deed by the parties hereto on the date and year first above
written:

 

Executed as a deed by    ) [NAME]    )

                                                                               
                    Signature of director                                       
                                                             Name of director
                                                                               
                    Signature of director/secretary
                                                                               
                    Name of director/secretary

 

-8-



--------------------------------------------------------------------------------

EXECUTED by the parties on the date and year first above written:

 

Signed by    ) for and on behalf of    ) KINGWEALTH FINANCE LIMITED    )

 

Signed by    ) for and on behalf of    ) MARVEL LINK GROUP LIMITED    )

 

Signed by    ) for and on behalf of    ) BATEGO LTD    )

 

Signed by    ) for and on behalf of    ) EMPIRE ENERGY CORPORATION INTERNATIONAL
   )

 

-9-